Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing correction filed on 11/15/2021 is accepted by Examine.
The disclosure is objected to because of the following informalities:  
It appears that the specification does not provide description of “a memory (101)”  
Appropriate correction is required.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-6 and 8-10 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/ data collection/ mathematical calculations without significantly more. The claim(s) recites steps of: 
Step 1: determining an initial failure and forming a failure set of the first-stage failures; setting a DC blocking or the a counted number of searched failure levels stages reaching a threshold as a search stop condition; 
Step 2: judging whether cascading failures in the current stage failure set can trigger a DC blocking; if the cascading  failures cause the DC blocking, the DC blocking  is stored in a next stage of the cascading failures; otherwise, using an outage risk value as a pruning basis to search the cascading failures  on an AC side to determine a  failure set of  next stage failures is; the search of the cascading failures on the AC side to determine the failure set of the next stage failures including: calculating the outage risk value of a line without failure of each failure chain in turn; the outage risk value of the failure chain is:
im =    Pim X Iim
where Pim  is a failure probability of a line i, and Iim is a consequence caused by a failure of the line i; and taking the outage risk values as the pruning basis, sequencing corresponding failure chains by the calculated outage risk values, storing a first preset number of the failure chains based on the outage risk values, and the failure set of the next stage failures is searched on the AC side; 
Step 3: if the search stop condition is satisfied, stop the search; otherwise, the counted number of searched failure stages is increased by one and return to Step 2 to continue the search; 
step 4: determining the failure chains with a high outage risk value based on the search results.
This judicial exception is not integrated into a practical application because the highlighted portion of this claim constitutes an abstract idea because it is related to acquire data ,which is mere data gathering and then use this data for analyzing the distance to the fault. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are AC/DC power system . This AC/DC system is  well known in the art. Therefore the claims do not include additional elements that are sufficient significantly more than the judicial exception. Dependent claims 2-6 and 8-9 merely expand upon the abstract idea further defining the algorithm  of claim 1.
Claim 10 recites: A system for fast search of cascading failure in hybride AC/DC power system, the system comprises a processor; the processor being configured to perform the steps of 
determining an initial failure and forming a failure set of the first-stage failures; setting a DC blocking or the a counted number of searched failure levels stages reaching a threshold as a search stop condition; 

    Rim =    Pim X Iim
where Pim  is a failure probability of a line i, and Iim is a consequence caused by a failure of the line i; and taking the outage risk values as the pruning basis, sequencing corresponding failure chains by the calculated outage risk values, storing a first preset number of the failure chains based on the outage risk values, and the failure set of the next stage failures is searched on the AC side;  
if the search stop condition is satisfied, stop the search; otherwise, the counted number of searched failure stages is increased by one and return to Step 2 to continue the search; 
determining the failure chains with a high outage risk value based on the search results.
This judicial exception is not integrated into a practical application because the highlighted portion of this claim constitutes an abstract idea because it is related to acquire data ,which is mere data gathering and then use this data for analyzing the distance to the fault. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional element is a processor  and it is  well known in the art. Therefore the claims do not include additional elements that are sufficient significantly more than the judicial exception. 

5.	Searches were performed and no prior art was found to meet the limitations of the instant
claims 1-6 and 8-10  However, they are not allowed due to their deficiencies as mentioned in the current office action.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Liu (pat# 9,575,854) disclose cascade failure resilient data storage.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867